Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/29/20 has been hereby entered.
 



2.  Claim 25 is  pending. 


3. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



4. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


5. Prior of setting  the art rejection it  is noted that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.   




6. Claim 25 stand rejected under pre-AIA   35 U.S.C. 103(a) as being obvious over WO 2004/002425 (IDS) , Ishikawa et al (IDS) , US Patent Application 20030099621 and Vose et al ( Biology of Blood and Marrow Transplant., 2001,v.7, pages 680-687) and newly cited Negrin et al ( Biol.Blood Marrow Transplant., 2000,v6 pages 262-271, IDS), WO03028711 (IDS) and WO(2005115304 (IDS) for the same reasons set forth in the previous Office Action, mailed on 07/30/20.

Applicants arguments filed on 10/29/20 have been fully considered but have not been found convincing.

Applicant asserts that (i) the prior art does not teach the claimed cell population and the specific doses of antibodies or HSC;  (ii) the amended claims now recited that humanized monoclonal antibody binds to human c-kit and interferes with c-kit signaling; (iii) Declaration by  Dr. Weissman  indicated clear preference for 2B8 antibodies in WO’425 references  and there are no experiments in prior art references  that  involve ingraftment of exogenous HSC;  

As initial matter the Examiner reiterated his position that the instant claims are drawn to the product, i.e. a pharmaceutical formulation comprising humanized monoclonal antibodies and HSC not a method for engrafting HSC.


With regards to the statement that the prior art do not teach the specific doses and amount of antibodies or HSC.


It is noted that the instant claims are rejected under pre-AIA   35 U.S.C. 103(a)  not under 35 U.S.C. 102 .

The claimed dosage overlaps the referenced  dosage and are therefore an obvious variation of the reference teaching absent a showing of unobvious property.  Moreover, it is the Examiners position that it would be conventional and within the skill of the art  to  determine an  effective dose of monoclonal antibody for effective depletion of host HSC and effective dose of purified CD34Thy1+ hematopoietic stem cells.

  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

Moreover, newly cited Negrin et al.,  explicitly teaches 1.13 x 106 cell/kg HSC to be used for engraftment. ( see entire document).

With regards to Applicants statement that “the amended claims now recited that humanized monoclonal antibody binds to human c-kit and interferes with c-kit signaling”.

It is noted that the antibody recited in the prior art were used for depletion or elimination of exogenous HSC. It is the Examiner position that it would be immediately obvious to one skill in the art that the antibody that specifically binds to c-kit to selectively eliminate endogenous stem cells interferes with c-kit signaling. 

Moreover, newly cited WO’711 and WO’304 each teaches ablative agent such as  antibody that specifically binds to c-kit for selectively eliminate endogenous stem cells ( see entire documets). 

Thus, it is the  Examiner’s position that at the time the invention was made humanized monoclonal antibody that specifically binds to human c-kit  were well know and routinely used for HSC depletion.

With regards to Applicant statement that Declaration by  Dr. Weissman  indicated clear preference for 2B8 antibodies in WO’425 references.

As has been stated previously, the instant claims are not drawn to the method of improving engraftment but rather to the product.  Moreover, it is noted that WO’425 explicitly teaches the used of ACK2 antibodies,  i.e. the same antibodies used in the instant specification for the same purpose, i.e. selective elimination of endogenous HSC.

 As has been sated previously, WO’ 425  teaches a system for  hematopoietic stem cell engraftment, comprising monoclonal antibody that specifically binds to c-kit to selectively eliminate endogenous stem cells and exogenous stem cell ( see entire document, pages 5, 6, 26  ). WO’ teaches an advantage of depleting stem cells from prospective graft recipient, prior to introducing exogenous stem cells ( see pages 22 and 23  in particular).  WO’ 425 teaches that said mammal is human ( see page 7 in particular). WO’ teaches that prior of infusing of exogenous stem cells ,  CD4+ or CD8+ T  cells might be removed by administering antibody specific for said T cells ( see pages 21 ,27 and 28   in particular). 

Ishikawa et al.,  teach a system for  hematopoietic stem cell engraftment, comprising mammal  monoclonal antibody that selectively binds to c-kit to selectively eliminate endogenous stem cells and exogenous stem cell ( see entire document, Abstract and Materials and method and pages 498-490 in particular).

US Patent Application 772 teaches a system comprising  a monoclonal antibody that specifically binds to c-kit and exogenous hematopoietic stem cell ( see entire document, paragraph 0060 in particular).

Vose et al., teach a system for hematopoietic stem cells engraftment, comprising purified CD34Thy1+ hematopoietic stem cells in a unit dose 1x106 cells/kg.

It is noted that WO’425 or Ishikawa et al., or US Patent Application’772 or Vose et al  does not explicitly teachers the claimed dose of monoclonal antibodies or exogenous CD34+ Thy1+ unit dose.

The claimed dosage overlaps the referenced  dosage and are therefore an obvious variation of the reference teaching absent a showing of unobvious property.  Moreover, it is the Examiners position that it would be conventional and within the skill of the art  to  determine an  effective dose of monoclonal antibody for effective depletion of host HSC and effective dose of purified CD34Thy1+ hematopoietic stem cells.

  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



7. No claim is allowed.



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644